Case 2:17-bk-50809   Doc 127    Filed 04/17/20 Entered 04/17/20 08:22:45   Desc Main
                               Document      Page 1 of 5
Case 2:17-bk-50809   Doc 127    Filed 04/17/20 Entered 04/17/20 08:22:45   Desc Main
                               Document      Page 2 of 5
Case 2:17-bk-50809   Doc 127    Filed 04/17/20 Entered 04/17/20 08:22:45   Desc Main
                               Document      Page 3 of 5
Case 2:17-bk-50809   Doc 127    Filed 04/17/20 Entered 04/17/20 08:22:45   Desc Main
                               Document      Page 4 of 5
Case 2:17-bk-50809   Doc 127    Filed 04/17/20 Entered 04/17/20 08:22:45   Desc Main
                               Document      Page 5 of 5
